DETAILED ACTION
This office action is in response to the remarks filed on July 07, 2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 line 2 “the input current” should be “an input current”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babazadeh et al.  Us 2014/002044 (Herein Baba) in view of Unno US 2017/0358984.
	Regarding Claim 12, Baba teaches (Figures 2-3) a controller  (106, 121 and Vref) for a switching power supply  (100) providing an output voltage (Vout) and an output current (at Vo), the controller comprising: a compensator (110, 128 and adder) configured to provide at least one control signal to operate the switching power supply to adjust the output voltage at a first reference voltage (Vref), a load line compensator (114, 116 and adder) responsive to the output current (with Iph) which is configured to adjust an output of the load line compensator  to the first reference voltage employed by the compensator, wherein the load line compensator comprises a saturating element  (124) to limit the value of an output of the saturation element (par. 22). (For Example: Paragraphs 25-26)
	Baba does not teach the saturation limit  in response to an input to the saturating element exceeding a threshold value.
	Unno teaches (Figures 3-4) the saturation limit (with Vcomp and signal 112) in response to an input (Vfb or vref) to the saturating element  (at 120) exceeding a threshold value (done with 106 and 108). (For Example: Par. 44-52)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include the saturation limit  in response to an input to the saturating element exceeding a threshold value, as taught by Unno to improve and increases the differential input range of an error amplifier within the control stage circuit.
	Regarding Claim 13, Baba teaches (Figures 2-3)  wherein the saturator limits (124, par. 22) the gain filtered to an adjustable limit (the limit is zero when there is no transient event or non-zero number during the transient event). (For Example: Paragraphs 25-26)
	Regarding Claim 20, Baba teaches (Figures 2-3)  further comprising a modulator (108) which modulates the at least one control signal (from 128) to produce at least one modulated control signal (from 108) and wherein the at least one modulated control signal is applied to one or more switches (HS and LS) within a switching circuit (104) of the switching power supply (100). (For Example: Paragraphs 25-26)
	Regarding Claim 21, Baba teaches (Figures 2-3)  wherein the modulator is a pulse width modulator (108).
	Regarding Claim 22, Baba teaches (Figures 2-3)  wherein the compensator (128) is a combination of one or more of Proportional, Integral and Derivate control elements (par. 23). (For Example: Paragraphs 25-26)
	Regarding Claim 23, Baba teaches (Figures 2-3)  the switching power supply (at fig. 2) comprising a switching circuit (100 or 104) and the controller according to claim 12 for controlling the switching circuit. (For Example: Paragraphs 25-26)
	Regarding Claim 24, Baba teaches (Figures 2-3) wherein the switching power supply is a DC- DC converter (Fig. 2). 
	Regarding Claim 29, Baba teaches (Figures 2-3)  wherein a current loop for the load line compensator (the loop would be inductor L to adder of Vref) is outside of a voltage control loop of the compensator (output capacitor to error adder then 110 and finally 128). (For Example: Paragraphs 25-26)
	Regarding Claim 30, Baba teaches (Figures 2-3) wherein the switching power supply (show in Fig. 2) is employed with current sharing loops (with different phases of 104 producing Iph current for the same load). (For Example: Paragraphs 25-26)


Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babazadeh et al.  Us 2014/002044 (Herein Baba) in view of Unno US 2017/0358984 and further in view of Kelly et al. US 9882462.
	 Regarding Claim 16, Baba teaches (Figures 2-3) the load line compensator further comprising a filter (120) for filtering the output current employed by the load line compensator (114, 116 and adder).
	Baba does not teach a high pass filter.
	Kelly teaches (Figure 1-8) a high pass filter (81). (See column 9 lines 5-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include a high pass filter as taught by Kelly to improve quality of the control signal by filtration. 
Regarding Claim 17 , Baba teaches (Figures 2-3) a controller.
	Baba does not teach wherein a cutoff frequency of the high pass filter is adjustable.
	Kelly teaches (Figure 1-8) wherein a cutoff frequency of the high pass filter (81) is adjustable (with h). (See column 9 lines 5-60)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include wherein a cutoff frequency of the high pass filter is adjustable, as taught by Kelly to improve quality of the control signal by filtration. 
	Regarding Claim 18, Baba teaches (Figures 2-3)  wherein the load line compensator (adder,114 and 116) comprises a gain element (122 or 126) such that the combination of the filter and gain element provide a gain filtered value which is employed in modifying (signal sent from 116 to adder) the reference voltage (from 121). (For Example: Paragraphs 25-26)
	Baba does not teach a high pass filter.
	Kelly teaches (Figure 1-8) a high pass filter (81). (See column 9 lines 5-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include a high pass filter as taught by Kelly to improve quality of the control signal by filtration. 
	Regarding Claim 19, Baba teaches (Figures 2-3)  wherein the load line compensator (114-116 and adder) is configured to subtract (adder) the gain filtered value from a first reference voltage (Vref) to provide a second reference voltage (sent to 121). (For Example: Paragraphs 25-26)
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babazadeh et al.  Us 2014/002044 (Herein Baba) in view of Unno US 2017/0358984 and further in view of Duffy et al. US 2002/0171985.
Regarding Claim 25 , Baba teaches (Figures 2-3) a controller (Fig. 2 at 106).
	Baba does not teach wherein the saturation limit is a programmable limit, and the programmable limit is stored in a memory to which the controller is configured to connect.
	Duffy teaches (Figure 5-8, 10-11 and 16) wherein the saturation limit (ATRL or ATRH) is a programmable limit (par. 66), and the programmable limit is stored in a memory (par. 48) to which the controller (550) is configured to connect (Fig. 6 and 16). (For example; Par. 42-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include wherein the saturation limit is a programmable limit, and the programmable limit is stored in a memory to which the controller is configured to connect, as taught by Duffy to improve transient response in the system.
Regarding Claim 26, Baba teaches (Figures 2-3) a controller (Fig. 2 at 106).
	Baba does not teach wherein the controller is configured to provide digital measurements of the output voltage and the output current to a processor.
	Duffy teaches (Figure 5-8, 10-11 and 16) wherein the controller (550) is configured to provide digital measurements of the output voltage and the output current (with 1634 and 1638) to a processor (par. 47) . (For example; Par. 42-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include wherein the controller is configured to provide digital measurements of the output voltage and the output current to a processor, as taught by Duffy to improve transient response in the system.
Regarding Claim 27 , Baba teaches (Figures 2-3) a controller (Fig. 2 at 106).
	Baba does not teach wherein the processor is responsive to values stored in a memory to which the processor is configured to connect.
	Duffy teaches (Figure 5-8, 10-11 and 16) wherein the processor (par. 47) is responsive to values stored in a memory (par. 48) to which the processor is configured to connect (fig. 6 and 16). (For example; Par. 42-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include wherein the saturation limit is a programmable limit, and the programmable limit is stored in a memory to which the controller is configured to connect, as taught by Duffy to improve transient response in the system.
	Regarding Claim 28 , Baba teaches (Figures 2-3) a controller (Fig. 2 at 106).
	Baba does not teach wherein the controller is configured to communicate with an external device through a communication circuit which allows the processor to communicate with the external device allowing for values to be received and stored in the memory.
	Duffy teaches (Figure 5-8, 10-11 and 16) wherein the controller (par. 47) is configured to communicate with an external device (e.g. 530) through a communication circuit (e.g. 1601) which allows the processor to communicate (e.g. 631 or 520) with the external device allowing for values to be received and stored in the memory (par. 48). (For example; Par. 42-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include wherein the controller is configured to communicate with an external device through a communication circuit which allows the processor to communicate with the external device allowing for values to be received and stored in the memory, as taught by Duffy to improve transient response in the system.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 5; prior art of record fails to disclose either by itself or in combination:  “… wherein the load line compensator further comprises an offset element that is configured adjust the value of an output of the offset element to be zero in response to an  input current to the load line compensator being below an offset value.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.




Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
	Applicant argued that “Accordingly, it is clear that what Unno discloses in the parts cited above is the precise opposite of the limitation of Claim 12: “limit the value of output of the saturating element at a saturation limit”. Instead, Unno seeks to prevent it. It would therefore be impossible for a person of ordinary skill in the art attain the present invention by combining Unno with Baba. Accordingly, it is respectfully submitted that the Claim 12 limitation, “wherein the load line…” However, the claims mentions that the value  is limit with response to a value inputted to the compensator being greater than a threshold value. This is done by the saturation limit threshold as explained in par. 54 of Unno which is very similar to the operation of the application in par. 47 which mentions “The advantage of including the saturator in the arrangement is that the total maximum offset created by the load line may be bounded, making it easier and more reliable to design to”. The Unno reference provides said bounding by the circuit 100 and circuitry 106-108 and shown in Fig. 4 this prevents saturation when a large transient signal is received. Therefore, the claim limitations are met by the prior art. Examiner’s note: the claims do not read operating a saturation element in saturation mode, region or anything similar.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838